EXHIBIT 10.2.2

 

***Informal translation - for information purposes only***

 

--------------------------------------------------------------------------------

 

Financial Aid Agreement

 

--------------------------------------------------------------------------------

 

DATE 31 AUGUST 2005

 

 

BETWEEN

 

 

 

Samsonite

 

Samsonite Europe NV

 

Artois Plasturgie SAS

 

And

 

HB Group

 

 

 

LEXENS

128, Boulevard Haussmann

75008 Paris

 

1

--------------------------------------------------------------------------------


 

This financial aid agreement (the “Financial Aid Agreement”) has been signed on
31 August 2005,

 

BETWEEN :

 

1.                            SAMSONITE, a company with limited liability
(société par actions simplifiée), with a share capital of EUR 720,000, having
its registered office at 27, rue de la Rochefoucauld, 75009 Paris, registered
with the commercial register of Paris under number 652 024 159 RCS Paris,
represented by Mr Marc Matton, in his capacity of chairman,

 

2.                            SAMSONITE EUROPE NV, a Belgian company, with a
share capital of EUR 3,665,105.76, having its registered office at Westerring
17, 9700 Oudenaarde (Belgium), registered with the commercial register of
Oudenaarde under number 16.079, represented by Mr Marc Matton, duly authorised
by a meeting of the board of directors of 18 July 2005,

 

(hereinafter collectively referred to as the “Creditors” or “Transferors”),

 

AND:

 

3.                            ARTOIS PLASTURGIE, a company with limited
liability (société par actions simplifiée), with a share capital of EUR 37,000,
having its registered offices at 128, Boulevard Hausmann, 75008 Paris,
registered with the commercial register of Paris under number 483 173 308 RCS
Paris, duly represented by Mr Jean-Jaques Aurel, in his capacity of chairman,

 

(hereinafter referred to as the “Company” or the “Debtor”)

 

IN THE PRESENCE OF:

 

4.                            HB Group, a Luxembourg company, with a share
capital of EUR 31,000, having its registered office at Rue de L’Industrie L-3895
FOETZ (Luxembourg), registered with the commercial register of Luxembourg under
the number B-109972, represented by Mr Jean-Jaques Aurel, in his capacity of
director, duly authorised by a meeting of the board of directors of the company
dated 26 August 2005,

 

(hereinafter referred to as the “Transferee”)

 

The Creditors, the Company and HB Group are hereinafter collectively referred to
as the “Parties”.

 

2

--------------------------------------------------------------------------------


 

WHEREAS :

 

1.                                      Samsonite is the owner of and operates
on the Site a business consisting of the fabrication and manufacture of luggage
and plastic products known under the name «SIC ».

 

2.                                      As a result of economic difficulties in
the fabrication and manufacture of luggage industry, and so as to avoid a hold
of the Activities and the closure of the Site, Samsonite has expressed its
intention to sell and has had various discussions with potential purchasers to
take over the Site.

 

3.                                      Samsonite has withheld HB Group as
takeover candidate.

 

4.                                        The labour unions of Samsonite (Comité
Central d’Entreprise et Comité d’Établissement du Site), who were consulted on
the envisaged Take-Over by HB Group, rendered their advice on the envisaged
Take-Over on 10 June 2005 and 4 July 2005, respectively.

 

5.                                        In order to ensure the continued
existence of the Site, and taking into account the envisaged re-launching
measures of development and restructuring, HB Group has made its industrial
project subject to the condition that Samsonite and Samsonite Europe NV, without
being involved in any way in the management, assist in the reactivation and
restructuring of the Activities by granting an exceptional advance (the
“Financial Aid”) amounting to an aggregate amount of EUR 9,228,994.

 

6.                                        The Parties have agreed to enter into
this Financial Aid Agreement, which is a condition precedent to the completion
of the Take-Over of the Site.

 

Article 1 :      DEFINITIONS AND INTERPRETATION

 

1.1                     Definitions

 

Capitalised terms in this Financial Aid Agreement shall have the following
meaning:

 

Effective Date

1 September, 00.00 am

 

 

Activities

The activities of fabrication and manufacture of luggage and the SIC Activities.

 

 

Affiliated Companies

Companies or entities controlled by Samsonite Corp. Control has the meaning
described in article L.233.3 of the French Commercial Code.

 

 

Bank Account of the Company

The bank account with number                 opened in the name of the Company
with the bank named Banque de l’Economie

 

3

--------------------------------------------------------------------------------


 

Bank Account of the Paying Agent

The bank account with number                       opened in the name of the
Creditors with the bank named Banque de l’Economie

 

 

Guarantee Period

24 months commencing on the Effective Date

 

 

Net Asset Value of the Company

The net asset value of the Company on the Effective Date as mentioned on line DL
of the printout n° 2051 (2005, in thousands) in the tax documentation.

 

 

Paying Agent

Samsonite Europe NV

 

 

SIC Activities

The activities of fabrication of plastic products, mainly to serve the
automobile and motorcycle industry, and the related know-how of Samsonite
available on the Site before the Effective Date based on its know-how in
relation to the luggage industry.

 

 

Site

The site of exploitation located at Hénin Beaumont, 504/520 boulevard Fernand
Darchicourt, 62110 Hénin Beaumont.

 

 

Take-Over of the Site

The take-over of the business and the Activities in view of the realisation of
the industrial project.

 

 

Third Party

Any person, whether a legal entity or a physical person, that is not a party to
this Agreement and the Related Agreements.

 

1.2                     Interpretation

 

In this Financial Aid Agreement, unless otherwise provided for:

 

(i)                                     references to an article are references
to an article of this Financial Aid Agreement;

 

(ii)                                  references to a provision of the law are
references to such provision as amended, applied, modified or coordinated and
include any provisions arising there from;

 

(iii)                               references to words mentioned in plural
include references to the singular form and vice versa;

 

(iv)                              references to a person include a reference to
its successors, assignees and transferees;

 

(v)                                 the headings mentioned in this Financial Aid
Agreement are used for ease of reference and are not to be considered in
interpreting this Agreement;

 

4

--------------------------------------------------------------------------------


 

(vi)                              references to any other agreement or document
are to be interpreted as applicable to such other agreement or document as
amended, supplemented, restated or novated from time to time.

 

Article 2 :                                        Purpose of this Financial Aid
Agreement

 

The Creditors have agreed to grant to the Company, which accepts, the Financial
Aid consisting of

 

(1)                        a subsidy ( the “Subsidy”) of 4,000,000 EUR,

 

(2)                        a participative loan (the “Participative Loan”) for
an amount of EUR 4,228,994.

 

(3)                        an advance to be paid into the account of the
associates (the “Advance”) of EUR 1,000,000,

 

in accordance with the terms, charges and conditions set out in this Financial
Aid Agreement.

 

The amounts transferred in accordance with this Financial Aid Agreement are to
serve towards the restructuring of the Activities, the working capital,
investments and the professional trainings necessary to realize the industrial
project of the Company and the HB Group with respect to the Site.

 

During the entire Guarantee Period, the Company undertakes to use the Financial
Aid to the benefit of the Activities of the Site and to the benefit of its
restructuring.

 

During the entire Guarantee Period, the Company undertakes not to dispose of any
Financial Aid received, by means of dividend distributions or repayment of the
Participative Loan or the Advance, except for the following permitted
dispositions: the Company may dispose of an amount equal to the Advance,
increased by 10% of the Financial Aid, this 10% being limited to EUR 920,000.

 

Article 3 :      Subsidy

 

The Creditors shall grant to the Company, which accepts, in accordance with the
terms and conditions as set out in this Financial Aid Agreement, a
non-refundable Subsidy of a global amount of EUR 4,000,000 , divided into two
tranches, being Tranche A and Tranche B.

 

The Subsidy shall be made available to the Company by means of transfer from the
Bank Account of the Paying Agent to the Bank Account of the Company, or by means
of a bank cheque within the period as stated below and under the following
conditions:

 

5

--------------------------------------------------------------------------------


 

• Tranche A: EUR 2,800,000 on the Effective Date;

 

• Tranche B: EUR 1,200,000 at the end of the Guarantee Period and upon the
condition that the Company has not been rightfully held liable on the basis of
the agreements entered into between the Parties, and in particular with regard
to a default in the quality of the products and sub-assemblies, and
non-compliance with delivery periods and the compensation which may result
therefrom.

 

Article 4 :      Participative Loan

 

4.1       Object

 

The Creditors shall grant to the Company, which accepts, a Participative Loan,
within the context of and in accordance with the law n° 78-741 of 12 July 1978,
and under the terms and conditions as set out in this Financial Aid Agreement.

 

4.2       Amount

 

The amount of the Participative Loan is EUR 4,228,994.

 

The Participative Loan will be made available to the Company by means of a
transfer from the Bank Account of the Paying Agent to the Bank Account of the
Company on the Effective Date, or by means of a bank cheque.

 

4.2                                  Duration

 

The Participative Loan is granted for a period of seven (7) years as of the date
that the funds are made available.

 

4.3       Interest – Participation clause

 

The amounts made available under the Participative Loan shall accrue interest at
6% annually.

 

In accordance with article L313-19 of the Monetary and Financial Code, this
interest will be increased by a 15% participation in the net profits of the
Company.

 

4.4       Repayments

 

The repayment of the capital and the payment of the interest shall occur in
accordance with the amortisation table attached as Annex 1.

 

The first transfer (capital and interests) shall not be made before 24 months
after the date of the funds being made available.

 

6

--------------------------------------------------------------------------------


 

4.5       Prepayment

 

The Company shall not be released from its obligations by means of prepayment of
the total or partial amount of the current loan before the expiration of a
period of 24 months following the funds being made available, except if the
prepayment is compensated by an equivalent amount of capital being contributed
in the Company, it being understood that this contribution may not be the result
of the re-evaluation of assets and that these funds will remain within the
Company for at least 24 months following the Effective Date;

 

After this period of time, at the time of each envisaged expiry date, the
Company may free itself from its obligations by means of a prepayment of the
total amount of the current loan.

 

Each prepayment, voluntary or involuntary, in accordance with this Financial Aid
Agreement will not result in any compensation being or becoming due.

 

Article 5 :      Advance

 

The Creditors grant to the Company, which accepts, under the terms and
conditions as set out in this Financial Aid Agreement, the Advance of a total
amount of 1,000,000 EUR.

 

The Advance will be made available to the Company by means of a transfer from
the Bank Account of the Paying Agent to the Bank Account of the Company on the
Effective Date.

 

Article 6 :      Undertakings of the Company

 

The Company undertakes:

 

•                  not to transfer any of its rights or obligations under the
Financial Aid Agreement,

 

•                  to record the operations relating to the Participative Loan
in an account especially opened for this purpose in its bookkeeping;

 

•                  to present to the Paying Agent all the documents which it
judges useful at any time, amongst others the accounts of each economic exercise
(profit and loss accounts, balance, accounts, etc…) necessary for applying and
controlling the due execution of this Financial Aid Agreement;

 

Article 7 :      Undertakings of the HB Group

 

HB Group guarantees that the Company will fulfil its obligations under this
Financial Aid Agreement.

 

7

--------------------------------------------------------------------------------


 

Article 8 :      Transfer

 

The Transferors are co-owners of (i) a receivable for the amount of EUR
4,228,994 accruing interest at a rate of 6% per annum on the basis of the
Participative Loan as mentioned in article 4, granted to the Company in
accordance with this Financial Aid Agreement and (ii) an unsecured receivable
(the “Receivable”) representing the Advance granted to the Company in accordance
with the Financial Aid Agreement. The Participative Loan and the Receivable
together represent the “Transferred Debt”.

 

It is specified that:

 

•                  the Transferors transfer to the Transferee the Transferred
Debt, and the Transferee acquires the Transferred Debt;

 

•                  the transfer price of the Transferred Debt is EUR 1;

 

•                  the transfer price of the Transferred Debt is paid by the
Transferee to Samsonite Europe NV by means of a bank cheque; the Transferors
shall distribute the transfer price of the Transferred Debt amongst themselves.

 

Article 9 :      Other matters

 

9.1 Notices

 

All notices and communications made or sent between the Parties shall be
effected by registered mail with evidence of receipt or by letter handed over in
person and signed for on receipt by the addressee or by extra-judicial act (acte
extrajudiciaire) to the addresses and persons mentioned hereafter or to any
other address or person notified using the means described in the present
article.

 

For the Creditors:

 

SAMSONITE

Mr. Marc Matton

27, rue de la Rochefoucauld

75009 Paris

 

With copy to :

 

LEXENS

Mr. Frédéric Boucly

128, Boulevard Haussmann

75008 Paris

 

8

--------------------------------------------------------------------------------


 

For the Tranferor:

 

SAMSONITE EUROPE NV

Mr. Marc Matton

Westerring 17,

9700 Oudenaarde

Belgium

 

With copy to:

 

LEXENS

Mr. Frédéric Boucly

128, Boulevard Haussmann

75008 Paris

 

For the Purchaser:

 

Mr. Jean-Jaques AUREL

HB Group

Rue de l’Industrie

L-3895 Foetz

 

With copy to :

Fauvet La Giraudière & Associés

Avocats à la Cour

92 avenue d’Iéna

75008 Paris

 

For the Company:

 

Mr. Jean-Jacques AUREL

At the registered office of the Company

 

With copy to :

Fauvet La Giraudière & Associés

Avocats à la Cour

92 avenue d’Iéna

75008 Paris

 

9.2 Preamble and Annexes

 

The Preamble and the Annexes form an integral part of this Financial Aid
Agreement and are binding upon the Parties as if they were an integral part
thereof.

 

9

--------------------------------------------------------------------------------


 

9.3 Confidentiality – Announcements

 

The Parties undertake to keep the Financial Aid Agreement confidential with
regard to all Third Parties, and to undertake all necessary actions to ensure
that their appointees and agents respect this same obligation.

 

This obligation shall not apply in the event that a Party, or an Affiliated
Company is requested or required to present information or a document relating
to the Agreement or a Related Agreement by an administrative-, judicial-,
legal-, regulatory-, financial or market authority (in particular the NSEC or
NASD).

 

Similarly, the Parties may communicate to their regular bankers, counsel,
accountants, auditors, any information or document relating to the Take-Over of
the Site, these persons being bound by professional confidentiality with regard
to their clients.

 

9.4 Invalidity

 

If any of the provisions of this Financial Aid Agreement are declared to be
invalid or void, such provision will, to the extent of its invalidity or it
being void, cease to have effect and will be considered as no longer part of
this Financial Aid Agreement but can in no way affect the validity and
effectiveness of the other terms and conditions of the Financial Aid Agreement.

 

9.5 Endorsement and renunciation

 

No modification to this Financial Aid Agreement or to any document concluded in
accordance with this Financial Aid Agreement can be validly made, unless such
modification is made in writing and signed by all Parties.

 

The Parties reserve the right to, at all times, exercise any right or undertake
any action to better protect their interests, and any delay or lack of exercise
of such rights, cannot be interpreted as an abandonment or renunciation of such
rights or actions.

 

9.6 Costs, disbursements and taxes

 

Each Party shall bear its own costs and disbursements incurred as result of the
preparation of this Financial Aid Agreement and the realisation of the
operations envisaged in the terms of this Financial Aid Agreement.

 

9.7 Applicable law and choice of forum

 

Any litigation relating to the conclusion, performance and/or interpretation of
this Financial Aid Agreement will be resolved in accordance with French law.

 

10

--------------------------------------------------------------------------------


 

Any litigation relating to the conclusion, performance and/or interpretation of
this Financial Aid Agreement will be submitted in first instance to the
jurisdiction of the Commercial Court of Paris.

 

Paris, 31 August 2005

in 5 original copies

 

 

 

 

 

 

Samsonite

Samsonite Europe NV

 

 

 

 

 

 

 

 

Artois Plasturgie

HB Group

 

11

--------------------------------------------------------------------------------